Title: III. “A Dissertation on the Canon and the Feudal Law,” No. 1, 12 August 1765
From: Adams, John
To: Boston Gazette (newspaper)


      
       
        Monday, 12 August 1765
       
       To the Printers.
      
      “IGNORANCE and inconsideration are the two great causes of the ruin of mankind.” This is an observation of Dr. Tillotson, with relation to the interest of his fellow-men, in a future and immortal state: But it is of equal truth and importance, if applied to the happiness of men in society, on this side the grave. In the earliest ages of the world, absolute monarchy seems to have been the universal form of government. Kings, and a few of their great counsellors and captains, exercised a cruel tyranny over the people who held a rank in the scale of intelligence, in those days, but little higher than the camels and elephants, that carried them and their engines to war.
      BY what causes it was bro’t to pass, that the people in the middle ages, became more intelligent in general, would not perhaps be possible in these days to discover: But the fact is certain; and wherever a general knowledge and sensibility have prevail’d among the people, arbitrary government, and every kind of oppression, have lessened and disappeared in proportion. Man has certainly an exalted soul! and the same principle in humane nature, that aspiring noble principle, founded in benevolence, and cherished by knowledge, I mean the love of power, which has been so often the cause of slavery, has, whenever freedom has existed, been the cause of freedom. If it is this principle, that has always prompted the princes and nobles of the earth, by every species of fraud and violence, to shake off, all the limitations of their power; it is the same that has always stimulated the common people to aspire at independency, and to endeavor at confining the power of the great within the limits of equity and reason.
      THE poor people, it is true, have been much less successful than the great. They have seldom found either leisure or opportunity to form an union and exert their strength—ignorant as they were of arts and letters, they have seldom been able to frame and support a regular opposition. This, however, has been known, by the great, to be the temper of mankind, and they have accordingly laboured, in all ages, to wrest from the populace, as they are contemptuously called, the knowledge of their rights and wrongs, and the power to assert the former or redress the latter. I say RIGHTS, for such they have, undoubtedly, antecedent to all earthly government—Rights that cannot be repealed or restrained by human laws—Rights derived from the great legislator of the universe.
      SINCE the promulgation of Christianity, the two greatest systems of tyranny, that have sprung from this original, are the cannon and the feudal law. The desire of dominion, that great principle by which we have attempted to account for so much good, and so much evil, is, when properly restrained, a very useful and noble movement in the human mind: But when such restraints are taken off, it becomes an incroaching, grasping, restless and ungovernable power. Numberless have been the systems of iniquity, contrived by the great, for the gratification of this passion in themselves: but in none of them were they ever more successful, than in the invention and establishment of the cannon and the feudal law.
      BY the former of these, the most refined, sublime, extensive, and astonishing constitution of policy, that ever was conceived by the mind of man, was framed by the Romish clergy for the aggrandisement of their own order. All the epithets I have here given to the Romish policy are just: and will be allowed to be so, when it is considered, that they even persuaded mankind to believe, faithfully and undoubtingly, that GOD almighty had intrusted them with the keys of heaven; whose gates they might open and close at pleasure—with a power of dispensation over all the rules and obligations of morality—with authority to licence all sorts of sins and crimes—with a power of deposing princes, and absolving subjects from allegiance—with a power of procuring or withholding the rain of heaven and the beams of the sun—with the management of earthquakes, pestilence and famine. Nay with the mysterious, awful, incomprehensible power of creating out of bread and wine, the flesh and blood of God himself. All these opinions, they were enabled to spread and rivet among the people, by reducing their minds to a state of sordid ignorance and staring timidity; and by infusing into them a religious horror of letters and knowledge. Thus was human nature chained fast for ages, in a cruel, shameful and deplorable servitude, to him and his subordinate tyrants, who, it was foretold, would exalt himself above all that was called God, and that was worshipped.
      IN the latter, we find another system similar in many respects, to the former: which, altho’ it was originally formed perhaps, for the necessary defence of a barbarous people, against the inroads and in­vasions of her neighbouring nations; yet, for the same purposes of tyranny, cruelty and lust, which had dictated the cannon law, it was soon adopted by almost all the princes of Europe, and wrought into the constitutions of their government. It was originally, a code of laws, for a vast army, in a perpetual encampment. The general was invested with the sovereign propriety of all the lands within the territory. Of him, as his servants and vassals, the first rank of his great officers held the lands: and in the same manner, the other subordinate officers held of them; and all ranks and degrees held their lands, by a variety of duties and services, all tending to bind the chains the faster, on every order of mankind. In this manner, the common people were held together, in herds and clans, in a state of servile dependance on their lords; bound, even by the tenure of their lands to follow them, whenever they commanded, to their wars; and in a state of total ignorance of every thing divine and human, excepting the use of arms, and the culture of their lands.
      BUT, another event still more calamitous to human liberty, was a wicked confederacy, between the two systems of tyranny above described. It seems to have been even stipulated between them, that the temporal grandees should contribute every thing in their power to maintain the ascendency of the priesthood; and that the spiritual grandees, in their turn, should employ that ascendency over the consciences of the people, in impressing on their minds, a blind, implicit obedience to civil magistracy.
      THUS, as long as this confederacy lasted, and the people were held in ignorance; Liberty, and with her, Knowledge, and Virtue too, seem to have deserted the earth; and one age of darkness, succeeded another, till GOD, in his benign providence, raised up the champions, who began and conducted the reformation. From the time of the reformation, to the first settlement of America, knowledge gradually spread in Europe, but especially in England; and in proportion as that increased and spread among the people, ecclesiastical and civil tyranny, which I use as synonimous expressions, for the cannon and feudal laws, seem to have lost their strength and weight. The people grew more and more sensible of the wrong that was done them, by these systems; more and more impatient under it; and determined at all hazards to rid themselves of it; till, at last, under the execrable race of the Steuarts, the struggle between the people and the confederacy aforesaid of temporal and spiritual tyranny, became formidable, violent and bloody.
      IT was this great struggle, that peopled America. It was not religion alone, as is commonly supposed; but it was a love of universal Liberty, and an hatred, a dread, an horror of the infernal confederacy, before described, that projected, conducted, and accomplished the settlement of America.
      IT was a resolution formed, by a sensible people, I mean the Puritans, almost in despair. They had become intelligent in general, and many of them learned. For this fact I have the testimony of archbishop King himself, who observed of that people, that they were more intelligent, and better read than even the members of the church whom he censures warmly for that reason. This people had been so vexed, and tortured by the powers of those days, for no other crime than their knowledge, and their freedom of enquiry and examination, and they had so much reason to despair of deliverance from those miseries, on that side the ocean; that they at last resolved to fly to the wilderness for refuge, from the temporal and spiritual principalities and powers, and plagues, and scourges, of their native country.
      AFTER their arrival here, they began their settlements, and formed their plan both of ecclesiastical and civil government, in direct opposition to the cannon and the feudal systems. The leading men among them, both of the clergy and the laity, were men of sense and learning: To many of them, the historians, orators, poets and philosophers of Greece and Rome were quite familiar: and some of them have left libraries that are still in being, consisting chiefly of volumes, in which the wisdom of the most enlightned ages and nations is deposited, written however in languages, which their great grandsons, tho’ educated in European Universities, can scarcely read.
     